Citation Nr: 0619987	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for glaucomatous optic nerve atrophy 
claimed as right eye optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish entitlement under 38 U.S.C.A. § 1151, for cases 
filed after October 1997, or on an initial disability rating 
or an effective date, if the claim is granted on appeal.  
Further, it is unclear whether the RO has requested "that 
the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA medical or surgical treatment or examination.  
See 38 C.F.R. § 3.361 (2005).  The qualifying disability must 
not be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151 (West 2002).  Competent medical evidence 
is required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B); 63 Fed. Reg. 31,263 
(1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(c)(2).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.361(d)(1).

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking Social Security Administration (SSA) 
records, additional medical records, and an advisory opinion 
or ordering a medical examination to support its ultimate 
conclusions.  Duenas v. Principi, 18 Vet. App. 512 (2004).  
Even though the claims file contains appointment records from 
the San Juan VA Medical Center (VAMC) for the period from 
March 1998 to July 2003, it does not contain specific 
treatment records for those dates to include the gonioscopy 
performed in October 2002 and laser treatment in December 
2002 by the VA ophthalmologist.  Nor does the claims file 
contain Social Security Administration (SSA) records.  
Further, the veteran contends that he did not give informed 
consent to the laser treatment in December 2002.  The claims 
file does not contain a standard consent form, documenting 
informed consent for the December 2002 procedure.  On remand, 
VA should attempt to obtain copies of such records.  

In March 2004, a VA examiner opined that the VA did not cause 
the veteran's right eye condition; that the veteran's current 
right eye disability is the result of the severe uncontrolled 
glaucoma that was diagnosed in 1998 and not the result of the 
laser treatment in 2002; that there is no evidence of 
additional right eye disability secondary to the laser 
procedure; the veteran failed to appear at a post-laser 
reevaluation in May 2002; and that the laser treatment was 
efficient on decreasing the intraocular pressure in the right 
eye and so did not worsen the visual acuity of the veteran.  
However, as noted above, the VA examiner did not have a 
complete record of the veteran's medical history to include 
consent forms and records documenting the laser treatment and 
gonioscopy.  Due to the missing laser treatment and 
gonioscopy records, the examiner did not and could not 
describe the condition of the veteran's right eye immediately 
prior to the December 2002 laser treatment nor compare it 
with the subsequent condition after the VA treatment.  
  The examiner did not specifically discuss whether the 
residuals were the necessary consequences of medical 
treatment properly administered with the express or implied 
consent of the veteran or were due to an event that was not 
reasonably foreseeable.  The examiner also did not comment on 
the April 2003 private medical opinion of Inter American 
University of Puerto Rico provided by the veteran.  The Board 
notes that although the examiner opined that any additional 
disability was not caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the VA's part in furnishing treatment, the examiner 
did not have the complete record before making that 
determination.  Therefore, after receipt of available 
records, the veteran should be afforded an examination by a 
physician who has not participated in his treatment to obtain 
the opinion needed to make an informed decision.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to establish entitlement 
to compensation under 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361 to include whether the 
disability was (a) the direct result of 
VA's fault such as carelessness, 
negligence, lack of proper skill, or error 
in judgment or (b) not a reasonably 
expected result or complication of the VA 
care or treatment; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim and an initial disability rating and 
an effective date, if his claim is granted 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); (3) about the information and 
evidence that VA has and/or will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The VA should attempt to obtain any 
missing VA treatment records from the VAMC 
in San Juan, Puerto Rico not already 
associated with the claims file, from 
September 2002 to the present, in 
particular any copies of the October 2002 
gonioscopy and December 2002 laser 
treatment reports and any consent forms 
signed by the veteran for such treatment.  
Also, VA should obtain any notes and 
records as documented by the treating VA 
ophthalmologist, who performed the laser 
treatment and gonioscopy in 2002.  If the 
VA's attempts to obtain copies of the 
October 2002 gonioscopy and December 2002 
laser treatment reports are unsuccessful 
or if such records are unavailable, the 
provider should so state.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of the above, the VA 
should schedule the veteran for an 
examination by an ophthalmologist, who has 
not previously been involved in the 
veteran's care.  The claims file with 
associated treatment records and this 
remand must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and he/she should so 
indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  After a 
thorough review of the claims file, the 
examiner should: (1) describe the 
veteran's right eye condition immediately 
prior to the December 2002 laser treatment 
upon which the claim for compensation is 
based and compare it with the subsequent 
right eye condition resulting from the 
claimed VA treatment, (2) discuss the 
nature and extent of any "additional 
disability" attributable to VA treatment, 
and (3) opine whether any "additional 
disability" was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, 
medical or surgical treatment, or 
examination.  The examiner must also 
express an opinion as to (1) whether it is 
as likely as not (50 percent or more 
probability) that any current right eye 
disorder is the result of VA medical 
treatment/hospitalization in December 
2002, (2) whether any such current 
disorder was a "necessary consequence" of 
VA medical treatment properly administered 
with the express or implied consent of the 
veteran, and (3) whether any such current 
disorder is due to the natural progression 
of a disease or injury that occurred prior 
to or after VA laser treatment in December 
2002.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  If the examiner determines that 
VA's actions caused additional disability 
to the veteran, then the examiner should 
offer an opinion on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran.  Additional disability may 
be viewed as occurring "as a result of" 
the VA action only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
treatment, and not be merely coincidental 
therewith.  The examiner should discuss 
any other medical opinions on this issue 
in the record and clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why. 

5.  After the above has been completed to 
the extent possible, the VA should review 
the record and readjudicate the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


